      Case 2:19-cv-00099-MVL-JCW Document 5 Filed 03/28/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

            JOCELYN BURCH                                         CIVIL ACTION
                Plaintiff

                      v.                                        NO: 2019-cv-00099

LIFE INSURANCE COMPANY OF NORTH                                  SECTION: S (2)
            AMERICA,
             Defendant


                           ORDER GRANTING EX PARTE MOTION
                           FOR DISMISSAL WITHOUT PREJUDICE

       ON THIS day, this Court considered the ex parte motion of Plaintiff Jocelyn Burch to

dismiss all claims against Defendant Life Insurance Company of North America without

prejudice and finds that the Motion is well taken. It is therefore:

       ORDERED, ADJUDGED AND DECREED that Plaintiff Jocelyn Burch’s Motion to

Dismiss all claims against Defendant Life Insurance Company of North America without

prejudice is GRANTED and all claims and causes of action by Plaintiff against Defendant are

DISMISSED WITHOUT PREJUDICE.

       No additional claims by any party are pending in this action against any party, and

this dismissal order is a final judgment disposing of all claims in this action.

       SIGNED this28th             March
                    __day of _________________              , 2019.



                                                    _________________________________
                                                    UNITED STATES DISTRICT JUDGE
